456 F.2d 1022
James TURNER, Appellant,v.UNITED STATES of America.
No. 71-1090.
United States Court of Appeals,Third Circuit.
Submitted March 7, 1972.Decided March 24, 1972.

Edward R. Martin, Jung, Rathman, Dwyer, Peet & Lisbona, Newark, N. J., for appellant.
Alfred C. DeCotis, Asst. U. S. Atty., Newark, N. J., for appellee.
Before BIGGS, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This appeal from a denial of relief sought under 28 U.S.C.A. Sec. 2255 challenges pleas of guilty entered in 1961 so that appellant may be relieved of multiple offender sentences imposed under 26 U.S.C.A. Sec. 7273(c) for subsequent convictions under 21 U.S.C.A. Sec. 174, and 26 U.S.C.A. Sec. 4704(a).  He contends that the procedure for the reception of the pleas failed to comport with Fed.R.C.P. 11, as then worded and then construed.  Cf., Rule 11 as amended in 1966.  McCarthy v. United States, 394 U.S. 459, 89 S. Ct. 1166, 22 L. Ed. 2d 418 (1969); Halliday v. United States, 394 U.S. 831, 89 S. Ct. 1498, 23 L. Ed. 2d 16 (1969).


2
Our own independent examination of the record has persuaded us that there was appropriate compliance with the letter and spirit of the 1961 practice.  The various contentions now addressed to this court were properly and thoroughly treated in the unpublished opinion of the district court.


3
The judgment of the district court will be affirmed.